In a proceeding, inter alia, to invalidate a petition designating Richard Izzo as a candidate in the Democratic Party primary election to be held on September 9, 1980 for the public office of Representative to the United States Congress from the 14th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 21, 1980 which granted the application. Judgment reversed, on the law, without costs or disbursements, proceeding dismissed and the board of elections is directed to place the name of Richard Izzo on the appropriate ballot. There was insufficient evidence to support Special Term’s finding that the designating petition was permeated by fraud. The testimony of 12 signatories on the issue of whether they were requested to, and did in fact, swear that the statements made and subscribed by them on the designating petition were true was insufficient to warrant the invalidation of the 984 signatures obtained by the three commissioners of deeds, Steven Izzo, Richard Izzo and James G. Fennessy. Under these circumstances, sufficient valid signatures remain so as to require the validation of the designating petition. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.